In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-983V
                                        UNPUBLISHED


    ABBIE DOVER,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: December 29, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for Petitioner.

Mallori B. Openchowski, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On August 6, 2020, Abbie Dover filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) as a result of an influenza vaccination administered on October
24, 2018. Petition at 1, 18. Petitioner further alleges that vaccine was administered in the
United States, she suffered the residual effects of her injury for more than six months,
and no previous civil action has been filed in this matter and no one has previously
collected an award or settlement of a civil action for damages arising from these alleged
vaccine-related injuries. Petition at 1-2. The case was assigned to the Special Processing
Unit of the Office of Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On December 7, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Respondent found that “[P]etitioner’s alleged injury is consistent with a SIRVA, as
defined on the Vaccine Injury Table.” Id. at 4. Specifically, Respondent determined that
[P]etitioner had no history of pain, inflammation, or dysfunction of her left shoulder;
medical records document that pain occurred within 48 hours after receipt of an
intramuscular vaccination; pain was limited to the left shoulder in which the vaccine was
administered; and no other condition or abnormality has been identified to explain
petitioner’s shoulder pain . . . . Additionally, based on the medical records outlined above,
petitioner suffered residual effects of her injury for more than six months.” Id. at 4-5
(citations omitted). Respondent further agrees that the scope of damages to be awarded
is limited to petitioner’s left-sided SIRVA and its related sequelae only. Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2